Citation Nr: 1335766	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression with depression.

2.  Entitlement to service connection for alcoholism and prescription drug abuse.



REPRESENTATION

Appellant represented by:	Neil S. Weiner, Attorney



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD with depression and assigned a 50 percent evaluation effective from July 21, 2008.  Jurisdiction has subsequently been transferred to the RO in Roanoke, Virginia.

During the pendency of the appeal, the RO issued another rating decision in August 2013 that increased the evaluation for PTSD with depression to 70 percent effective from July 21, 2008.  The RO also granted entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


FINDINGS OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

In October 2013, the Board received a written statement from the Veteran noting that he had been awarded a 70 percent rating for his PTSD with depression and TDIU.  He also stated that he wanted to withdraw all pending appeals.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issues before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


